Spofford, J.',
with whom concurred Merrick, 0. J., Vooriiies, J., and Lea, J. The plaintiff was not manumitted acording to the forms of our law before she departed for California with her master.
Although, by the law of California, where she now resides, she possesses the status of a free person, and although she cannot now be reclaimed by the heirs of Barnes, because she is not a fugitive from labor or service, having been carried hence to California by her master, with intent to remain permanently, still the policy of our local statutes forbids that she should stand in judgment in the courts of Louisiana for any other cause than to sue for her freedom. Act of May 30th, 1846, p. 163; 0. 0., 177. As, if she returned hither, she would be a slave until duly enfranchised according to our laws, so, until she is thus enfranchised, she cannot be heard in our courts to sue for a legacy left her in Louisiana by the will of Barnes, executed here when she was his slave.
For these reasons I concur in the judgment of non-suit.